DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in a telephone election on 02/08/2022, which was confirmed in the response filed 05/10/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18, 20, 23-26, 28-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Grunewald (EP 1503090) in view of Nelson (US 2012/0227247).
Grunewald teaches a process for connecting an add-on element (5) to a sandwich structure (1), the process comprising: providing the sandwich structure comprising an outer sandwich shell (2), an inner sandwich shell (3) with fastening openings (3a,3b) therein, and a lightweight core (4) between the sandwich shells; providing an add-on element (5) with connection openings (6a,6b); joining the sandwich structure and the add-on element such that the fastening openings and connection openings are aligned and in communication; and introducing a connection means (V) through the fastening and connection openings such that the connection means adhesively connects the add-on element to the sandwich structure (See Figures; [0021]-[0030]). The sandwich structure (1), outer sandwich shell (2), inner sandwich shell (3), fastening openings (3a,3b), lightweight core (4), add-on element (5), and connection openings (6a,6b) read on the instantly claimed sandwich component, first outer ply, second outer ply, at least one aperture, interlayer, add-on part, and at least one first input aperture, respectively.
The connection means (V) of Grunewald corresponds to the instantly claimed hardenable polymer composition. While Grunewald does not expressly recite a “hardenable polymer composition” it would have been obvious to one of ordinary skill in the art at the time of filing that the connection means of Grunewald would include such materials. Specifically, Grunewald states that the connection means may include multi-component adhesives which are settable and include hardener additives (See [0011]; [0024]). An adhesive which includes a hardener and undergoes setting (i.e. curing, crosslinking, or hardening) is hardenable. While Grunewald does not expressly disclose polymeric compositions, it would be immediately obvious to one of ordinary skill in the art that such hardenable multi-component adhesives taught by Grunewald would be polymeric.
Regarding the pot life of the polymer composition, Grunewald teaches that the connection means (V) is an adhesive which enables rapid setting (See [0024]) in order to minimize cycle times in a production line (See [0011]). It would have been obvious to one of ordinary skill in the art to provide a short pot life of 1-15 seconds in order to minimize cycle times, as taught by Grunewald. Grunewald clearly teaches that pot life is a result-effective variable which directly affects cycle times during production. It would have been a routine matter for one of ordinary skill in the art to determine a desired pot life which provides enough workable time for application while minimizing cycle times.
Regarding the newly added limitation “wherein the polymer composition has exothermic properties such that during hardening of the polymer composition regions of the interlayer and/or regions of existing adhesive layers are melted”, Grunewald teaches that heat from the connection means may serve to melt away part of the lightweight core (See [0014]).
Grunewald does not expressly disclose that such heat may come from an exothermic reaction during curing of the connection means.
It is known in the prior art that potting compounds and adhesives can undergo exothermic curing reactions. Nelson teaches that adhesives and potting compounds may be exothermic such that they create heat during curing (See [0015]; [0059]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use an exothermic potting compound as the connection means of Grunewald since Nelson teaches that heat-generating exothermic compounds were recognized in the prior art as being suitable for such a purpose (See [0015]; [0059]). Where such a compound is used, the melting taught by Grunewald would result from heat generated in the connection means.
Regarding claim 17, the fastening openings (3a,3b) lead to a void in the lightweight core (4) (See [0013]-[0015]), such a void forming a cavity between the add-on element and the sandwich structure as claimed.
Regarding claim 18, the connection means (V) is an adhesive (See [0011]; [0024]).
Regarding claim 20, the connection means forms a coherent, interlocking, and frictional connection upon setting.
Regarding claim 23, it can be clearly seen in Fig. 2 of Grunewald that a distance across which the connection means (V) extends parallel to the sandwich structure is greater than a diameter of the fastening openings (3a,3b).
Regarding claims 24 and 30, Grunewald does not expressly disclose the shape of the fastening openings. The selection of such a shape would be a routine matter of design choice for one of ordinary skill in the art such that a circular hole or slot would have been an obvious choice at the time of filing.
Regarding claim 25, Grunewald teaches that the lightweight core may be a honeycomb core (See [0021]), which is a hollow-chamber structure as claimed.
Regarding claim 26, Grunewald teaches that the add-on element may be a locking element for a hood (See [0023]). Such a locking element reads on the instantly claimed connecting element and fastening element.
Regarding claim 28, the inner and outer sandwich shells are outer sheets as claimed.
Regarding claim 29, Grunewald teaches two-component adhesives (See [0011]).
Regarding claim 32, Grunewald teaches a multi-component settable adhesives with hardeners (See [0011]). One of ordinary skill in the art would interpret such setting to occur by crosslinking.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grunewald (EP 1503090) in view of Nelson (US 2012/0227247) as applied to claim 16 above, and further in view of Fausten (FR 2831229).
Grunewald and Nelson combine to teach a process for connecting an add-on element (5) to a sandwich structure (1), as detailed above. Grunewald and Nelson do not expressly disclose undercuts in the add-on element and the sandwich structure.
Fausten teaches parts to be joined (1,2) which include undercuts (See Figs. 1c-1d and 2a-2b and their descriptions).
It would have been obvious to one of ordinary skill in the art at the time of filing to include undercuts, such as those taught by Fausten, in the sandwich structure and the add-on element of Grunewald. The motivation to do so would be a desire to improve the strength of the bond between these components.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Grunewald (EP 1503090) in view of Nelson (US 2012/0227247) as applied to claim 16 above, and further in view of Burckhardt (US 2015/0259465).
Grunewald and Nelson combine to teach a process for connecting an add-on element (5) to a sandwich structure (1), as detailed above. Grunewald and Nelson do not expressly disclose an adhesive composition recited in claims 33-34.
Burckhardt teaches an adhesive composition useful as a potting compound, the composition comprising an isocyanate with NCO functionality in the instantly claimed ranges and a polyamine (See Abstract and Presentation of the Invention).
It would have been obvious to one of ordinary skill in the art to use the adhesive composition of Burckhardt as the adhesive in the process of Grunewald and Nelson because Burckhardt teaches that such an adhesive composition was recognized in the prior art as being suitable for use as a potting compound (See Abstract; [0154]).


Response to Arguments
Applicant’s argument that the Grunewald reference fails to teach a polymer composition with exothermic properties has been fully considered and is persuasive. Therefore, the rejection utilizing only the Grunewald reference has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Nelson (US 2012/0227247), as detailed above.
Applicant argues that Grunewald teaches away from exothermic polymer compositions because the reference states that adhesives with low or moderate heat input may be suitable for the invention. This is not persuasive because Grunewald only describes such low-heat adhesives may be suitable for use with aluminum facing sheets. This is only one example in the teachings of Grunewald, and the invention of Grunewald is not limited to this narrow example. Furthermore, Grunewald specifically states in paragraph [0014] that heat from the connecting agent (i.e. adhesive) may advantageously be used to remove portions of the lightweight core by melting or burning. This teaching shows that the Grunewald reference also contemplates the use of adhesives with higher heat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746